United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
O.J., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
TRANSPORTATION SECURITY
ADMINISTRATION, JACKSON-EVERS
INTERNATIONAL AIRPORT, Jackson, MS,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 11-1806
Issued: February 21, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 1, 2011 appellant filed a timely appeal of the February 11, 2011 nonmerit
decision of the Office of Workers’ Compensation Programs (OWCP) denying his request for
reconsideration on the grounds that it was not timely filed and failed to establish clear evidence
of error. Because more than 180 days elapsed between the most recent merit decision dated
June 8, 2009 to the filing of this appeal, the Board lacks jurisdiction to review the merits of this
case pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c)
and 501.3.2

1
2

5 U.S.C. § 8101 et seq.

For final adverse OWCP decisions issued prior to November 19, 2008, a claimant had up to one year to file a
Board appeal. See 20 C.F.R. § 501.3(d)(2). For final adverse OWCP decisions issued on or after November 19,
2008, a claimant has 180 days to file a Board appeal. See 20 C.F.R. § 501.3(e).

ISSUE
The issue is whether OWCP properly denied appellant’s request for reconsideration as
untimely filed and failing to establish clear evidence of error.
On appeal, appellant contends that the medical evidence of record is sufficient to
establish that he sustained lumbar and cervical injuries causally related to his federal
employment.
FACTUAL HISTORY
On April 7, 2009 appellant, then a 51-year-old transportation security screener, filed an
occupational disease claim alleging that on April 1, 2009 he sustained bilateral shoulder, back
and neck injuries as a result of lifting bags at work.3 He stopped work on April 6, 2009.
In a June 8, 2009 decision, OWCP denied appellant’s claim, finding that the medical
evidence was insufficient to establish that the claimed conditions were causally related to the
accepted employment factors.
On February 3, 2010 appellant requested a telephone hearing. He submitted medical
reports and diagnostic test results which addressed his neck, back and urine conditions, disability
for work and medical treatment and the causal relationship between his conditions and the
established work duties. In a February 1, 2010 report, Dr. Orhan Ilercil, an attending Boardcertified neurologist, noted appellant’s continued cervical and lumbar complaints. He reviewed
diagnostic studies and recommended a cervical fusion due to neurological involvement.
Regarding appellant’s back condition, Dr. Ilercil stated that surgery was not necessary. Instead,
he recommended pain management. Dr. Ilercil advised that appellant was temporarily totally
disabled for work due to his cervical and lumbar conditions.
In a June 11, 2010 decision, OWCP’s Branch of Hearings and Review denied appellant’s
request for a hearing on the grounds that it was not timely filed. It found that his request for a
hearing was postmarked on February 3, 2010, more than 30 days after issuance of the June 8,
2009 decision. OWCP additionally denied appellant’s request for a hearing on the grounds that
the issue involved could be addressed equally well by requesting reconsideration and submitting
evidence not previously considered which established that he sustained a condition causally
related to the accepted factors of his federal employment.
By letter dated January 7, 2011, appellant requested reconsideration. He argued that he
continued to suffer from his conditions without medical treatment. Appellant also argued that he
continued to be disabled for work.
Appellant submitted a duplicate copy of Dr. Ilercil’s February 1, 2010 report. In reports
dated June 3 through November 22, 2010, Dr. Ilercil listed findings on physical examination. He
3

The record indicates that appellant filed a separate claim for compensation for another injury, but this claim was
not addressed by OWCP in its February 11, 2011 decision. The Board, therefore, will not address this claim in this
decision. See 20 C.F.R. § 501.2(c).

2

advised that appellant had lumbar and cervical spondylosis. Dr. Ilercil set forth his physical
restrictions and recommended surgical and psychological evaluations.
In reports dated February 17 through July 26, 2010 and an April 27, 2010 progress note,
Dr. Alfred G. Lyons, an attending Board-certified anesthesiologist, listed findings on physical
examination. He advised that appellant had posterior disc bulges at L2-3, L3-4 and L4-5 with a
posterior annular tear at L4-5, degenerative facet changes bilaterally at L4-5 and L5-S1, lumbar
facet joint arthralgia, chronic low back and bilateral lumbar radicular pain with bilateral lower
extremity radicular pain and without neurologic deficit and tension signs noted on physical
examination. Appellant also had displacement of the lumbar intervertebral disc without
myelopathy, hyperlipidemia, lumbar radiculopathy and sleep apnea. In reports dated March 18
and April 5, 2010, Dr. Lyons stated that he treated appellant’s lumbar disc bulges and radicular
pain with epidural steroid injections on those dates.
A July 26, 2010 laboratory report stated that appellant’s urinalysis test results were
negative with the exception of the presence of oxycodone.
In a February 11, 2011 decision, OWCP denied appellant’s January 7, 2011 request for
reconsideration, without a merit review, on the grounds that it was not timely filed and failed to
establish clear evidence of error in the last merit decision dated June 8, 2009.4
LEGAL PRECEDENT
Section 8128(a) of FECA5 does not entitle a claimant to a review of an OWCP decision
as a matter of right.6 OWCP, through its regulations, has imposed limitations on the exercise of
its discretionary authority under section 8128(a). Section 10.607(a) of OWCP’s implementing
regulations provide that an application for reconsideration must be sent within one year of the
date of OWCP decision for which review is sought.7
Section 10.607(b) states that OWCP will consider an untimely application for
reconsideration only if it demonstrates clear evidence of error by OWCP in its most recent merit
decision. The reconsideration request must establish that OWCP’s decision was, on its face,
erroneous.8

4

On appeal, appellant submitted new evidence. The Board cannot consider evidence that was not before OWCP
at the time of the final decision. See 20 C.F.R. § 501(c)(1); J.T., 59 ECAB 293 (2008); G.G., 58 ECAB 389 (2007);
Donald R. Gervasi, 57 ECAB 281 (2005); Rosemary A. Kayes, 54 ECAB 373 (2003). Appellant may resubmit this
evidence and legal contentions to OWCP accompanied by a request for reconsideration. 5 U.S.C. § 8128; 20 C.F.R.
§ 10.606.
5

5 U.S.C. § 8128(a).

6

Jesus D. Sanchez, 41 ECAB 964 (1990); Leon D. Faidley, Jr., 41 ECAB 104 (1989).

7

20 C.F.R. § 10.607(a).

8

Id. at § 10.607(b).

3

To establish clear evidence of error, a claimant must submit evidence relevant to the
issue, which was decided by OWCP.9 The evidence must be positive, precise and explicit and
must be manifest on its face that OWCP committed an error.10 Evidence that does not raise a
substantial question concerning the correctness of OWCP’s decision is insufficient to establish
clear evidence of error.11 It is not enough merely to show that the evidence could be construed
so as to produce a contrary conclusion.12 This entails a limited review by OWCP of how the
evidence submitted with the reconsideration request bears on the evidence previously of record
and whether the new evidence demonstrates clear error on the part of OWCP.13
To show clear evidence of error, the evidence submitted must not only be of sufficient
probative value to create a conflict in medical opinion or establish a clear procedural error, but
must be of sufficient probative value to prima facie shift the weight of the evidence in favor of
the claimant and raise a substantial question as to the correctness of OWCP decision.14 The
Board makes an independent determination of whether a claimant has submitted clear evidence
of error on the part of OWCP such that OWCP abused its discretion in denying merit review in
the face of such evidence.15
ANALYSIS
The Board finds that appellant did not file a timely request for reconsideration. Its
procedures provide that the one-year time limitation period for requesting reconsideration begins
on the date of the original OWCP decision.16 However, a right to reconsideration within one
year also accompanies any subsequent merit decision on the issues.17
The most recent merit decision in this case was OWCP’s June 8, 2009 decision, which
found that the medical evidence of record was insufficient to establish a causal relationship
between appellant’s back and neck conditions and the established work duties. As appellant’s
January 7, 2011 letter requesting reconsideration of the merits of his claim by OWCP was made

9

Nancy Marcano, 50 ECAB 110, 114 (1998).

10

Leona N. Travis, 43 ECAB 227, 241 (1991).

11

Richard L. Rhodes, 50 ECAB 259, 264 (1999).

12

Leona N. Travis, supra note 10.

13

See Nelson T. Thompson, 43 ECAB 919 (1992).

14

Veletta C. Coleman, 48 ECAB 367, 370 (1997).

15

Thankamma Mathews, 44 ECAB 765, 770 (1993).

16

20 C.F.R. § 10.607(a); see A.F., 59 ECAB 714 (2008).

17

D.G., 59 ECAB 455 (2008); Robert F. Stone, 57 ECAB 292 (2005).

4

more than one year after the June 8, 2009 merit decision,18 the Board finds that it was not timely
filed.
The Board further finds that appellant has not established clear evidence of error on the
part of OWCP. The duplicate medical report from Dr. Ilercil dated February 1, 2010 was
previously of record and considered by OWCP in its prior decision and does not establish clear
evidence of error the determination that appellant did not sustain an injury causally related to the
established work duties. Dr. Ilercil attributed appellant’s temporary total disability to his lumbar
and cervical conditions, but failed to provide a specific diagnosis for these conditions or a
medical opinion explaining how the accepted work duties caused the diagnosed conditions and
resultant disability. The Board finds that the medical report resubmitted by appellant does not
discharge his burden of showing clear evidence of error.
Dr. Lyons’ reports and progress note found that appellant had several lumbar conditions
including, posterior disc bulges at L2-3, L3-4 and L4-5 with a posterior annular tear at L4-5 and
chronic low back and bilateral lumbar radicular pain with bilateral lower extremity radicular pain
which he treated with epidural steroid injections. He did not address the relevant issue of
whether appellant sustained a medical condition causally related to the established work duties.
Similarly, the July 26, 2010 laboratory report did not provide a diagnosis or contain an opinion
on the work relatedness of the diagnosed condition. Evidence that is not germane to the issue on
which the claim was denied is insufficient to demonstrate clear evidence of error.19 Further, the
Board notes that pain is a symptom, not a compensable medical diagnosis.20 For the reasons
stated, the Board finds that Dr. Lyons’ reports and the laboratory report are insufficient to prima
facie shift the weight of the evidence in favor of appellant’s claim.
The Board finds that the evidence submitted by appellant in support of his untimely
request for reconsideration does not constitute positive, precise and explicit evidence, which
manifests on its face that OWCP committed an error. Therefore, appellant failed to meet his
burden of proof to show clear evidence of error on the part of OWCP.
On appeal, appellant contended that the medical evidence established that he sustained
employment-related lumbar and cervical injuries. As discussed above, the medical evidence was
not sufficient to prima facie shift the weight of the evidence in his favor and raise a substantial
question as to the correctness of OWCP’s decision denying his occupational disease claim.
CONCLUSION
The Board finds that OWCP properly denied appellant’s request for reconsideration as
untimely filed and failing to establish clear evidence of error.

18

Appellant had one year to request reconsideration by OWCP of its June 8, 2009 decision. See Federal (FECA)
Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.6a (January 2004).
19

F.R., Docket No. 09-575 (issued January 4, 2010).

20

Robert Broome, 55 ECAB 339 (2004); C.F., Docket No. 08-1102 (issued October 10, 2008).

5

ORDER
IT IS HEREBY ORDERED THAT the February 11, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 21, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

